 



Exhibit 10.2

         
COMMERCIAL LINE OF CREDIT
      Community Bank N.A.
AGREEMENT AND NOTE
      331 West Pulteney Street
 
      Corning, New York 14830

              LOAN NUMBER   AGREEMENT DATE   LOAN TERM   LINE OF CREDIT LIMIT
C-08-03-048629   March 19, 2008   On Demand   $7,000,000.00

LOAN PURPOSE: Working Capital
BORROWER INFORMATION
Coming Natural Gas Corporation
330 William Street, P. O. 58
Coming, NY 14830-0058
LINE OF CREDIT AGREEMENT AND NOTE. This Commercial Line of Credit Agreement and
Note will be referred to in this document as the “Agreement”.
LENDER. “Lender” means Community Bank N.A. whose address is 331 West Pulteney
Street, Coming, New York 14830, its successors and assigns.
BORROWER. “Borrower” means each person or legal entity who signs this Agreement.
PROMISE TO PAY. For value received, receipt of which is hereby acknowledged, the
Borrower promises to pay, on demand by Lender, the principal amount of Seven
Million and 00/100 Dollars ($7,000,000.00) or such lesser amount as shall have
been advanced by Lender, from time to time, to or on behalf of Borrower under
this Agreement, and all interest and any other charges, including service
charges, to the order of Lender at its office at the address noted above or at
such other place as Lender may designate in writing. The Borrower will make all
payments in lawful money of the United States of America.
PAYMENT SCHEDULE. This Agreement will be paid according to the following
required payment schedule: Beginning on April 1, 2008, monthly payments of
accrued and unpaid interest. All payments received by the Lender from the
Borrower for application to the Line of Credit may be applied to the Borrower’s
obligations under the Line of Credit in such order as determined by the Lender.
ADVANCES BY LENDER. Advances of principal, repayment, and readvances may be made
under this Agreement from time to time, but Lender, in its sole discretion and
subject to provisions related to obligatory and discretionary advances, may
refuse to make advances or readvances hereunder during any period(s) this
Agreement is in default. All advances made will be charged to a loan account in
Borrower’s name on Lender’s books, and the Lender shall debit such account for
the amount of each advance made to, and credit to such account the amount of
each repayment made by Borrower. If the Lender furnishes the Borrower with a
statement of Borrower’s loan account, such statement shall be deemed to be
correct, accepted by, and binding upon Borrower, unless Lender receives a
written statement exception from Borrower within 10 days after such statement
has been furnished.
INTEREST RATE AND SCHEDULED PAYMENT CHANGES. The initial variable interest rate
on this Agreement will be 4.460% per annum. This interest rate may change on
April 1, 2008, and on the same day of each month thereafter. Each date on which
the interest rate may change is called the “Change Date.” Beginning with the
first Change Date, Lender will calculate the new interest rate based on One
Month Libor Rate in effect on the Change Date (the “Index”) plus
1.350 percentage points (the “Margin”). If the Index is not available at that
time, Lender will choose a new Index which is based on comparable information.
The Index is used solely to establish a base from which the actual rate of
interest payable under this Agreement will be calculated, and is not a reference
to any actual rate of interest charged by any lender to any particular borrower.
Nothing contained herein shall be construed as to require the Borrower to pay
interest at a greater rate than the maximum allowed by law. If, however, from
any circumstances, Borrower pays interest at a greater rate than the maximum
allowed by law, the obligation to be fulfilled will be reduced to an amount
computed at the highest rate of interest permissible under applicable law and
if, for any reason whatsoever, Lender ever receives interest in an amount which
would be deemed unlawful under applicable law, such interest shall be
automatically applied to amounts owed, in Lender’s sole discretion, or as
otherwise allowed by applicable law. An increase in the interest rates will
result in a higher payment amount. Interest on this Agreement is calculated on a
365/360 day basis. The unpaid balance of this loan shall, after an Event of
Default exists under this Agreement or any other agreement related to the loan,
be subject to a Default Rate of interest equal to 2.000 percentage points over
the applicable variable interest rate in effect from time to time, calculated as
described above in the section “Interest Rate.”
LATE PAYMENT CHARGE. If any required payment is more than 10 days late, then at
Lender’s option, Lender will assess a late payment charge of $25.00 or 5% of the
amount past due, whichever is greater.
LINE OF CREDIT TERMS. This is a Discretionary Agreement. The Borrower and Lender
agree that the Borrower may request an advance of all or part of the Line of
Credit Limit. The Lender may, at its sole discretion, refuse to make advances
under this Agreement.
Advances. Borrower and Lender agree that Borrower may borrow up to the maximum
amount of principal more than one time. Additional principal advances thereafter
will be made to the Borrower subject to the following conditions:

      © 2004-2006 Copyright Compliance Systems, Inc. 3681-5838 — 2006.10.191  
www.compliancesystems.com Commercial Line of Credit Agreement and Note — DL4006
  800-968-8522 — Fax 616-956-1868

Page 1 of 3



--------------------------------------------------------------------------------



 



  •   Advances of principal, repayment, and readvances may be made under this
Agreement from time to time but Lender, in its sole discretion, may refuse to
make advances or readvances hereunder during any period(s) this Agreement is in
default.     •   Advances under this Agreement may be requested orally or in
writing by the Borrower or by an authorized person.     •   The total of any
advance requested and unpaid principal cannot exceed Seven Million and 00/100
Dollars ($7,000,000.00).     •   All advances made will be charged to a loan
account in Borrower’s name on Lender’s books, and the Lender shall debit such
account the amount of each advance made to, and credit to such account the
amount of each repayment made by Borrower. Lender shall provide to Borrower
periodic statements of Borrower’s loan account, which shall be deemed to be
correct, accepted by, and binding upon Borrower unless Lender receives a written
statement of exception from Borrower within 10 days after such statement is
furnished.

Suspension and Termination. Advances under this Agreement will be available
until the Line of Credit is cancelled by Borrower, or the date the Line of
Credit is cancelled by Lender due to an occurence of default, whichever is
earlier.
Loan Type Conversion. Provided no default or event of default shall have
occurred, the Borrower may, at its option, apply for conversion of this
Agreement into a Term loan 30 days prior to the Maturity Date. However, the
Lender shall have no obligation to approve the Borrower’s application.
SECURITY TO NOTE. Security (the “Collateral”) for this Agreement is granted
pursuant to the following security document(s):

  •   Security Agreement — dated August 4, 2005.     •   Security Agreement
-dated November 28, 2005.

RIGHT OF SET OFF. To the extent permitted by law, Borrower agrees that Lender
has the right to set off any amount due and payable under this Agreement,
whether matured or unmatured, against any amount owing by Lender to Borrower
including any or all of Borrower’s accounts with Lender. This shall include all
accounts Borrower holds jointly with someone else and all accounts Borrower may
open in the future. Such right of setoff may be exercised by Lender against
Borrower or against any assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor of Borrower, or against anyone else
claiming through or against Borrower of such assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff has not been exercised by
Lender prior to the making, filing or issuance or service upon Lender of, or of
notice of, assignment for the benefit of creditors, appointment or application
for the appointment of a receiver, or issuance of execution, subpoena or order
or warrant.
PAYABLE ON DEMAND. This is a demand note. Payment is due upon Lender’s demand.
DEFAULT. Upon the occurrence of any one of the following events (each, an “Event
of Default” or “default” or “event of default”), Lender’s obligations, if any,
to make any advances will, at Lender’s option, immediately terminate and Lender,
at its option, may declare all indebtedness of Borrower to Lender under this
Agreement to be immediately due and payable without further notice of any kind
notwithstanding anything to the contrary in this Agreement or any other
agreement: (a) Borrower’s failure to make any payment on time or in the amount
due; (b) any default by Borrower under the terms of this Agreement or any other
agreement, security agreement executed in connection with this Agreement
(individually, a “Loan Document” and collectively, the “Loan Documents”); (c)
any default by Borrower under the terms of any other loan agreement, security
agreement, mortgage or other document in favor of Lender,; (d) the death,
dissolution, or termination of existence of Borrower or any guarantor;
(e) Borrower is generally not paying Borrower’s debts as such debts become due;
(f) the commencement of any proceeding under bankruptcy or insolvency laws by or
against Borrower or any guarantor or the appointment of a receiver; (g) any
default under the terms of any other indebtedness of Borrower to any other
creditor; (h) any writ of attachment, garnishment, execution, tax lien or
similar instrument is issued against any collateral securing the loan, if any,
or any of Borrower’s property or any judgment is entered against Borrower or any
guarantor; (i) any part of Borrower’s business is sold to or merged with any
other business, individual, or entity; (j) any representation or warranty made
by Borrower to Lender in any of the Loan Documents or any financial statement
delivered to Lender proves to have been false in any material respect as of the
time when made or given; (k) if any guarantor, or any other party to any
agreement or instrument with or in favor of Lender entered into or delivered in
connection with the Loan terminates, attempts to terminate or defaults under any
such agreement or instrument; (1) Lender has deemed itself insecure or there has
been a material adverse change of condition of the financial prospects of
Borrower or any collateral securing the obligations owing to Lender by Borrower.
OTHER APPLICABLE AGREEMENTS. If this Agreement is secured by a security
agreement, mortgage, deed of trust, trust deed, security deed or loan agreement
of even or previous date, it is subject to all the terms thereof.
GENERAL WAIVERS. To the extent permitted by law, the Borrower severally waives
any required notice of presentment, demand, acceleration, intent to accelerate,
protest and any other notice and defense due to extensions of time or other
indulgence by Lender or to any substitution or release of collateral. No failure
or delay on the part of Lender, and no course of dealing between Borrower and
Lender, shall operate as a waiver of such power or right, nor shall any single
or partial exercise of any power or right preclude other or further exercise
thereof or the exercise of any other power or right.
JOINT AND SEVERAL LIABILITY. If permitted by law, each Borrower executing this
Agreement is jointly and severally bound.
SEVERABILITY. If a court of competent jurisdiction determines any term or
provision of this Agreement is invalid or prohibited by applicable law, that
term or provision will be ineffective to the extent required. Any term or
provision that has been determined to be invalid or prohibited will be severed
from the rest of this Agreement without invalidating the remainder of either the
affected provision or this Agreement.
SURVIVAL. The rights and privileges of the Lender hereunder shall inure to the
benefits of its successors and assigns, and this Agreement shall be binding on
all heirs, executors, administrators, assigns and successors of Borrower.

      © 2004-2006 Copyright Compliance Systems, Inc. 3681-5838 — 2006.10.191  
www.compliancesystems.com Commercial Line of Credit Agreement and Note — DL4006
  800-968-8522 — Fax 616-956-1868

Page 2 of 3



--------------------------------------------------------------------------------



 



ASSIGNABILITY. Lender may assign, pledge or otherwise transfer this Agreement or
any of its rights and powers under this Agreement without notice, with all or
any of the obligations owing to Lender by Borrower, and in such event the
assignee shall have the same rights as if originally named herein in place of
Lender. Borrower may not assign this Agreement or any benefit accruing to it
hereunder without the express written consent of the Lender.
ORAL AGREEMENTS DISCLAIMER. This Note represents the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.
GOVERNING LAW. This Agreement is governed by the laws of the state of New York
except to the extent that federal law controls.
HEADING AND GENDER. The headings preceding text in this Agreement are for
general convenience in identifying subject matter, but have no limiting impact
on the text which follows any particular heading. All words used in this
Agreement shall be construed to be of such gender or number as the circumstances
require.
ATTORNEYS’ FEES AND OTHER COSTS. If legal proceedings are instituted to enforce
the terms of this Agreement, Borrower agrees to pay all costs of the Lender in
connection therewith, including reasonable attorneys’ fees, to the extent
permitted by law.
ADDITIONAL PROVISIONS. The Commitment Letter from Lender to Borrower dated
March 11, 2008, and its terms and conditions, together with the Line of Credit
Agreement dated March 19, 2008, are incorporated by reference and made a part
hereof with the same force and effect as if it were set forth herein. In the
event that any of the provisions contained in the Commitment Letter or the Line
of Credit Agreement conflict in whole or in part with the provisions contained
in this Commercial Line of Credit Agreement and Note, the provisions contained
in the Commitment Letter and Line of Credit Agreement shall control.
WAIVER OF JURY TRIAL. All parties to this Agreement hereby waive, to the fullest
extent permitted by law, any right to trial by jury with respect to any dispute,
whether in contract, tort, or otherwise, arising out of, in connection with,
related to, or incidental to the relationship established between them in this
Agreement or any other instrument, document, or agreement executed or delivered
in connection herewith or the transaction related hereto.
By signing this Agreement, Borrower acknowledges reading, understanding, and
agreeing to all its provisions and receipt thereof.

         
Corning Natural Gas Corporation
       
 
       
/s/ Michael German
  March 20, 2008           By: Michael German   Date    
Its: CEO & President
       

      © 2004-2006 Copyright Compliance Systems, Inc. 3681-5838 — 2006.10.191  
www.compliancesystems.com Commercial Line of Credit Agreement and Note — DL4006
·   800-968-8522 — Fax 616-956-1868

Page 3 of 3